Citation Nr: 0112556	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder), to include major depression secondary to the 
service-connected disability of tympanic membrane.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active duty service from August to November 
of 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 1997, the RO denied the 
veteran's claim for service connection for major depression 
as secondary to service-connected perforation of the left 
tympanic membrane.  The veteran subsequently filed a claim 
for PTSD.  In November 1998, after additional evidence was 
submitted, the RO issued a supplemental statement of the case 
denying service connection for both "an acquired psychiatric 
disorder, to include major depression secondary to the 
service-connected disability of tympanic membrane," and 
PTSD.  The Board has determined that the issues are more 
accurately characterized as stated on the cover page of this 
decision.  


REMAND

A review of the RO's decisions, to include the most recent 
supplemental statement of the case, dated in May 2000, shows 
that the RO denied claims of entitlement to service 
connection for an acquired psychiatric disorder, and PTSD, as 
not well grounded.  However, during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder (other than 
PTSD), to include major depression secondary to the service-
connected disability of tympanic membrane, and PTSD.  Under 
the circumstances, the Board has determined that it cannot 
issue a decision on the veteran's claims without prejudicing 
his right to due process under law.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board therefore concludes 
that due process considerations mandate that the RO must 
consider the veteran's claims under the recent legislative 
changes contained in the Veterans Claims Assistance Act in 
the first instance.  See also Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

In addition, with regard to the claim for PTSD, the appellant 
asserts that he was struck on both sides of his head with the 
butt of an M-14 rifle by a drill instructor in about 
September 1972.  In this regard, the evidence is somewhat at 
odds with the veteran's claimed stressor.  Specifically, 
service medical records, dated in September 1972, note that 
the veteran had a history of being "slapped by D.I." in the 
region of his left ear, and show that he had a perforated 
left eardrum.  There is no indication that the veteran was 
hit with a rifle, nor is there any evidence of right ear 
trauma, or trauma to the right side of the head.  On remand, 
the RO should make a finding of fact as to the claimed 
stressor.

Furthermore, a decision by the Court, Patton v. West, 12 Vet. 
App. 272 (1999), clearly alters the landscape in the 
adjudication of claims of service connection for PTSD based 
upon personal assault.  In Patton, the Court emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine set forth in  38 U.S.C.A. § 5107(b) where 
the benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  

Accordingly, a remand is required for the RO to advise the 
appellant of general evidentiary requirements for personal 
assault cases, i.e., that the claimed assault(s) must be 
verified, and to inform him as to the types of evidence which 
may be probative of his claim, as indicated in the 
aforementioned provisions of M21-1 and Patton.  On remand, 
the veteran should be given the opportunity to submit a full 
and detailed list of: 1) any evidence of behavioral changes 
which may support his claim; and 2) a list of fellow marines 
and/or civilians who may be able to provide lay statements as 
to either the occurrence of the claimed stressor, or changes 
in the veteran's observed behavior (the Board stresses that 
under M21-1, Part VI, 11.38b(2) the changes in his observed 
behavior must have been witnessed "at the time of the 
claimed stressors."  The Board points out that although M21-
1 provides that evidence of changes of behavior that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor, such evidence may need interpretation by 
a clinician.  See M21-1, Part VI, 11.38b(2).  

As a final matter, under M21-1, claims for PTSD in which 
traumatic events take place prior to, or after separation 
from, service may require comment from the examining 
physician.  See M21-1, Part VI, 11.38e.  In this case, there 
is an issue as to whether the veteran lost a wife and 
daughter in a motor vehicle accident.  Specifically, the 
medical evidence shows that he reported that his wife and 
daughter had died in a motor vehicle accident in about 
September 1977.  See Binghamton General Hospital report, 
dated in May 1983 (noting a "history of chronic depression 
for the last three years following the accidental death of 
his wife and daughter").  Similar histories are found in two 
other medical reports.  See Broome County Mental Health 
Clinic (BCMHC), dated in December 1984 (noting a history of 
heavy drinking, "especially after the accident that led to 
the death of his wife and daughter"); report from United 
Health Services, dated in July 1985, (noting that the 
veteran's wife reported that he had a seven-year psychiatric 
history "after losing his wife and daughter in a car 
accident").  

The Board further notes that an application for compensation 
(VA Form 21-526), received in April 1987, shows that the 
veteran reported that he had been married two times, that he 
was first married in July 1974 in Los Angeles, and that this 
marriage ended in death in September 1977.  Finally, a 
November 1984 BCMHC report shows that the veteran reported 
that he had been married three times.  However, in his notice 
of disagreement, received in September 1997, the veteran 
disputed this, asserting that "I was never married nor did I 
have a daughter."  He further asserted that his present 
marriage is his only marriage.  On remand, the RO may wish to 
make a finding of fact on this matter, and if verified, and 
if the RO determines that another PTSD examination is 
required, the examiner should comment on this, as well as the 
presence or absence of other traumatic events and their 
relevance to the current symptoms.  See M21-1, Part VI, 
11.38e.  

Based on the foregoing, additional development is necessary 
and this case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify independently 
verifiable evidence of behavioral changes 
which occurred at the time of the alleged 
stressor, and to provide a list of any 
fellow marines and/or civilians, and 
their addresses, who may be able to 
provide lay statements as to the 
occurrence of the claimed stressor, 
and/or changes which they observed in his 
behavior at the time of the claimed 
stressor.

2.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressors.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issues of service connection for an 
acquired psychiatric disorder (other than 
PTSD), to include major depression 
secondary to the service-connected 
disability of perforated left tympanic 
membrane, and PTSD, on a de novo basis, 
and determine whether the benefits sought 
can be granted, specifically considering 
the recent legislative changes as 
contained in the Veterans Claims 
Assistance Act of 2000.  The RO should 
ensure that its efforts conform to all 
relevant provisions of the Act.  With 
regard to the claim for PTSD, the RO's 
decision should include a discussion of 
any evidence of a change of behavior at 
the time of the incident which may 
corroborate the claimed stressor(s), as 
contemplated in M21-1.  If the decisions 
remain adverse to the veteran, he should 
be furnished a supplemental statement of 
the case.  After affording the veteran a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

4.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claims, and that if he has 
or can obtain evidence which shows that 
he has an acquired psychiatric disorder, 
to include major depression secondary to 
his service-connected disability of 
perforated left tympanic membrane, or 
PTSD, as a result of his service, he must 
submit that evidence to the RO.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 

he desires to have considered in connection with his current 
appeal.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




